Exhibit 10.10

 

--------------------------------------------------------------------------------

 

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

 

among

 

STONEMOR GP LLC,

STONEMOR PARTNERS L.P.,

STONEMOR OPERATING LLC,

AND VARIOUS SUBSIDIARIES, as Credit Parties,

 

VARIOUS LENDERS AND NOTEHOLDERS,

 

and

 

FLEET NATIONAL BANK,

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated September 20, 2004

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   2

1.1

  

Defined Terms

   2

ARTICLE II INTERCREDITOR PROVISIONS

   11

2.1

  

Standstill

   11

2.2

  

Prohibition on Contesting Liens

   12

2.3

  

Amendments to Loan Documents

   13

2.4

  

Certain General Intercreditor Matters

   13

ARTICLE III THE COLLATERAL AGENCY

   14

3.1

  

Appointment

   14

3.2

  

Exercise of Powers

   14

ARTICLE IV SHARED SECURITY DOCUMENTS

   14

4.1

  

General Relation to Security Documents

   14

4.2

  

Power of Attorney

   15

4.3

  

Certain Rights After Event of Default

   15

4.4

  

Right to Initiate Judicial Proceedings

   16

4.5

  

Right to Appoint a Receiver

   16

4.6

  

Remedies Not Exclusive, etc.

   16

4.7

  

Certain Waivers

   17

4.8

  

No New Liens

   18

4.9

  

Limitation on Collateral Agent’s Duty in Respect of Collateral

   18

4.10

  

Fees, Taxes, etc.

   18

4.11

  

Maintenance of Liens

   19

4.12

  

Further Assurances

   19

ARTICLE V DISTRIBUTIONS

   19

5.1

  

Collateral Account

   19

5.2

  

Investment

   20

5.3

  

Deposits

   20

5.4

  

Distributions

   20

5.5

  

Calculations

   21

5.6

  

Application of Monies

   21

ARTICLE VI THE COLLATERAL AGENT

   22

6.1

  

General Nature of Duties

   22

6.2

  

General Exculpation

   23

6.3

  

Certain Disclaimers

   23

6.4

  

Right to Require Indemnity

   23

6.5

  

Delegation of Duties

   23

6.6

  

Reliance, etc.

   24

6.7

  

Representations, etc.

   24

 

- i -



--------------------------------------------------------------------------------

6.8

  

Disclosure

   24

6.9

  

Collateral Agent in Individual Capacity

   25

6.10

  

Moneys to be Held As Agent

   25

6.11

  

Responsible Parties

   25

6.12

  

Intentionally Omitted

   25

6.13

  

Expenses

   25

6.14

  

Indemnity

   25

6.15

  

Indemnification by Secured Creditors

   26

6.16

  

Collateral Agent Obligations

   26

6.17

  

Successor Collateral Agent

   26

6.18

  

Co-Collateral Agent

   28

6.19

  

Delivery of Documents

   28

ARTICLE VII MISCELLANEOUS

   28

7.1

  

Amendments, Supplements and Waivers

   28

7.2

  

Notices

   29

7.3

  

No Implied Waiver; Cumulative Remedies

   29

7.4

  

Severability

   29

7.5

  

Prior Understandings

   30

7.6

  

Survival

   30

7.7

  

Counterparts

   30

7.8

  

Termination of Liens

   30

7.9

  

Successors and Assigns

   30

7.10

  

Governing Law

   30

7.11

  

Waiver of Right to Trial by Jury

   31

7.12

  

Several Obligations of Controlled-Non Profits

   31

 

- ii -



--------------------------------------------------------------------------------

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

 

This INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT, dated September 20, 2004,
and entered into by and among STONEMOR GP LLC, a Delaware limited liability
company (the “General Partner”), STONEMOR PARTNERS L.P., a Delaware limited
partnership (the “Partnership”), STONEMOR OPERATING LLC, a Delaware limited
liability company (the “Operating Company”), the subsidiaries of the Operating
Company party to the Loan Documents (as defined below) (together with the
Operating Company, each individually a “Borrower” and collectively, the
“Borrowers”), the Lenders, the Noteholders, and FLEET NATIONAL BANK, a Bank of
America company, a national banking association (“Fleet”), in its capacity as
administrative agent for the Lender Creditors (as defined below) (together with
its successors and assigns from time to time, the “Administrative Agent”), and
in its capacity as collateral agent for the Secured Creditors (as defined below)
(together with its successors and assigns from time to time, the “Collateral
Agent”).

 

BACKGROUND

 

A. The General Partner is the general partner of the Partnership, which in turn
is the sole owner of the Operating Company. Together with the Borrowers, the
General Partner, the Partnership, and the Operating Company manage and operate a
group of cemeteries and funeral homes in the United States.

 

B. The General Partner, the Partnership, the Operating Company and the Borrowers
(each a “Credit Party”, and collectively, the “Credit Parties”), various
financial institutions from time to time party thereto (the “Lenders”), and
Fleet National Bank, as Administrative Agent (in such capacity, the
“Administrative Agent” and, together with the Collateral Agent, the Lenders and
the Letter of Credit Issuer, the “Lender Creditors”), have entered into a Credit
Agreement, dated the date hereof, providing for the making of revolving credit
loans (“Revolving Credit Loans”), swingline loans (“Swingline Loans”) and
acquisition loans (“Acquisition Loans”) to the Borrowers and the issuance of,
and participation in, standby letters of credit (“Letters of Credit”) for the
account of the Borrowers as contemplated therein (as used herein, the term
“Credit Agreement” means the Credit Agreement described above in this paragraph
as amended, restated, modified, extended, renewed, replaced, supplemented,
restructured and/or refinanced from time to time).

 

C. The Borrowers and certain purchasers (together with any successors or assigns
thereto, the “Noteholders”) have entered into that certain Note Purchase
Agreement, dated as of the date hereof (as amended, restated, modified,
extended, renewed, replaced, supplemented, restructured and/or refinanced from
time to time, the “Purchase Agreement”), pursuant to which the Noteholders
purchased certain secured notes issued by the Borrowers (as amended, restated,
supplemented, and/or modified from time to time, the “Placement Notes”).

 

D. The Borrowers may at any time and from time to time enter into one or more
Swap Contracts (collectively the “Secured Swap Contracts”) with one or more
Lenders or any affiliate thereof (each such Lender, affiliate or financial
institution, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s,
affiliate’s or other financial institutions’ successors and assigns, if any,

 



--------------------------------------------------------------------------------

collectively, the “Swap Creditors” and together with the Lender Creditors, the
Noteholders, the Collateral Agent and the Administrative Agent are herein
called, the “Secured Creditors”).

 

E. Pursuant to the Credit Agreement, the General Partner and the Partnership
(and each Borrower as to each other Borrower’s Obligations under Secured Swap
Contracts), have unconditionally guaranteed the Lender Obligations (as defined
below).

 

F. Pursuant to that certain Guarantee Agreement dated the date hereof (the
“Guarantee Agreement”) in favor of the Noteholders, the General Partner and the
Partnership have unconditionally guaranteed the Noteholder Obligations (as
defined below).

 

G. It is a condition precedent to the Credit Agreement and the Purchase
Agreement, that each party hereto shall have executed and delivered this
Agreement.

 

H. Each Credit Party will obtain benefits from the incurrence of Revolving
Credit Loans, Acquisition Loans and Swingline Loans by, and the issuance of
Letters of Credit for the account of, the Borrowers under the Credit Agreement,
the entering into and maintaining of Secured Swap Contracts and the entering
into of the Purchase Agreement and the issuance and sale of the Placement Notes,
and, accordingly, each Credit Party desires to execute this Agreement to satisfy
the condition precedent described in the preceding paragraph.

 

I. In order to induce the Secured Creditors to consent to the incurring of the
various Secured Obligations and to induce the Secured Creditors to extend credit
and other financial accommodations and lend monies to or for the benefit of the
Borrowers or any other Credit Party, the Lenders and Noteholders have agreed to
the intercreditor, collateral agency and other provisions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Defined Terms.

 

(a) Unless otherwise defined herein, all capitalized terms used herein and
defined in the UCC shall be used herein as therein defined. Reference to
singular terms shall include the plural and vice versa. The following
capitalized terms used herein shall have the definitions specified below:

 

“Acquisition Loans” has the meaning set forth in the Credit Agreement.

 

“Acquisition Obligations” means all Acquisition Loans and other Lender
Obligations attributable or related to Acquisition Loans pursuant to the Lender
Documents and all Swap Obligations.

 

- 2 -



--------------------------------------------------------------------------------

“Agreement” means this Intercreditor and Collateral Agency Agreement, as
amended, renewed, extended, supplemented or otherwise modified from time to time
in accordance with the terms hereof.

 

“Asset Sale” means any sale, transfer or other disposition by any Credit Party
to any Person other than to the Partnership or any Borrower of any asset
(including, without limitation, any capital stock or other Equity Interests of
another Person) of such Credit Party.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Philadelphia, Pennsylvania are authorized or required by law
to close.

 

“Cash Equivalents” means: (i) marketable securities issued or directly and
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof; (ii)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state of any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating obtainable
from Standard & Poor’s, a division of the McGraw-Hill Companies, Inc., and any
successor thereto (“S&P”) or Moody’s Investors Service, Inc., and any successor
thereto (“Moody’s”); (iii) commercial paper maturing no more than one year from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit
or bankers’ acceptances maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s, issued by any Lender or any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia having unimpaired capital and surplus of not less than
$250,000,000 (each Lender and each such commercial bank being herein called a
“Cash Equivalent Bank”); and (v) Eurodollar time deposits having a maturity of
less than one year purchased directly from any Cash Equivalent Bank (provided
such deposit is with such Cash Equivalent Bank or any other Cash Equivalent
Bank).

 

“Certificate of Indebtedness” means an agreement delivered to a Borrower from a
non-profit cemetery which evidences an obligation to pay money together with a
right to vote in connection with member or shareholder decisions.

 

“Collateral” means all of the assets and property of any Credit Party, whether
real, personal or mixed, other than the Excluded Collateral.

 

“Collateral Agent” has the meaning provided in the first paragraph of this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Collateral Agent Obligations” shall mean all obligations from time to time of
any Credit Party to the Collateral Agent in its capacity as such (whether or not
referred to herein or in any Security Document as constituting Collateral Agent
Obligations), including but not limited to amounts payable pursuant to Sections
4.10, 6.13 and 6.14 hereof, in each case whether such obligations are direct or
indirect, otherwise secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (specifically including but not limited to
obligations arising or accruing after the commencement of any bankruptcy,
insolvency or similar proceedings with respect to any Credit Party, or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation is not allowed in such proceeding under
applicable Law).

 

“Contingent Reimbursement Obligation” shall mean at any time, with respect to
any Letter of Credit issued by the Letter of Credit Issuer for the account of
any of the Credit Parties pursuant to the Credit Agreement, the maximum amount
available to be drawn under such Letter of Credit at such time that will, upon
or after a drawing under such Letter of Credit, be required to be reimbursed to
the Letter of Credit Issuer pursuant to the Credit Agreement.

 

“Controlled Non-Profit” means a Borrower which (a) is organized as a non-profit
entity, whether pursuant to Section 501 of the Internal Revenue Code or
otherwise, or (b) which has contracted with any Borrower for the provisions of
services under a cemetery management agreement; provided that, such term shall
not, in any case, be deemed to include Willowbrook Cemetery.

 

“Credit Agreement” has the meaning set forth in the background above hereto.

 

“Credit Parties” means the General Partner, the Partnership, the Borrowers and
any other Persons that have executed and delivered, or may from time to time
hereafter execute and deliver, any Security Document.

 

“Creditors” means, collectively, the Lender Creditors and the Noteholder
Creditors.

 

“Current Swap Obligations” means, on any date, the Swap Obligations then due and
owing.

 

“Discharge” means, with respect to any Secured Obligations, (a) payment in full
in cash of the principal of and interest (including interest accruing on or
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not such interest would be allowed in such Insolvency or Liquidation
Proceeding), make-whole amount and premium, if any, on all Indebtedness
outstanding under the Lender Documents, Noteholder Documents or Secured Swap
Contracts relating to such Secured Obligations, (b) payment in full of all other
such Secured Obligations that are due and payable or otherwise accrued and owing
at or prior to the time such principal and interest are paid, (c) termination
(without any prior demand for payment thereunder having been made or, if made,
with such demand having been fully reimbursed in cash) or cash collateralization
(in an amount and manner, and on terms, in accordance with the Credit Agreement)
of any related Letters of Credit and (d) termination of any other commitments
under

 

- 4 -



--------------------------------------------------------------------------------

the Lender Documents, Noteholder Documents or Secured Swap Contracts relating to
such Secured Obligations.

 

“Equity Interests” of any Person means any and all capital stock, limited or
general partnership interests, limited liability company membership interests,
beneficial interests in a trust (other than a Trust Account), shares, interests,
rights to purchase or acquire, warrants, options, participations, Certificates
of Indebtedness, or other equivalents of or interest in (however designated)
equity of such Person.

 

“Equity Sale” means any sale, transfer or other disposition of any capital stock
or other Equity Interests in a Borrower by a Credit Party (but shall not include
the issuance by any Credit Party of its own Equity Interests).

 

“Excluded Collateral” has the meaning set forth in the Security Agreement.

 

“Indebtedness” of any Person means, without duplication, (i) all Obligations and
other indebtedness of such Person for borrowed money, (ii) the deferred purchase
price of assets or services payable to the sellers thereof or any of such
seller’s assignees, (iii) the amount under all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder,
(iv) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed;
such amount, for purposes of this clause (iv) being limited to the value of such
property, (v) all capitalized lease obligations of such Person, (vi) all
obligations of such Person to pay a specified purchase price for goods or
services whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vii) all obligations under any interest rate swap agreement,
(viii) all contingent obligations of such Person, and (ix) all synthetic lease
obligations.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Credit Party,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Credit Party or with respect to a
material portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Credit Party whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Credit Party.

 

“Installment Agreement” means a pre-need installment agreement between a Person
and one or more individuals pursuant to which such Person has agreed to provide
for and sell to such individual(s) cemetery services and/or cemetery property.

 

“Law” shall mean any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any governmental or regulatory authority.

 

“Lender Creditors” means, at any relevant time, the holders of Lender
Obligations at such time, including, without limitation, the Lenders, the Swap
Creditors, the Collateral Agent, the Administrative Agent and the other agents
under the Credit Agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Lender Documents” means the Credit Agreement and the Credit Documents (as
defined in the Credit Agreement) and each of the other agreements, documents and
instruments providing for or evidencing any other Lender Obligation and any
other document or instrument executed or delivered at any time in connection
with any Lender Obligation (including any intercreditor or joinder agreement
among holders of Lender Obligations but excluding Secured Swap Contracts), to
the extent such are effective at the relevant time, as each may be amended,
modified, restated, supplemented, replaced and/or Refinanced from time to time.

 

“Lender Obligations” means (i) all Obligations outstanding under the Credit
Agreement and the other Lender Documents, and (ii) all Swap Obligations. “Lender
Obligations” shall in any event include: (a) all interest accrued or accruing
(or which would, absent commencement of an Insolvency or Liquidation Proceeding
(and the effect of provisions such as Section 502(b)(2) of the Bankruptcy Code),
accrue) after commencement of an Insolvency or Liquidation Proceeding in
accordance with the rate specified in the relevant Lender Document, whether or
not the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding, (b) any and all fees and expenses (including attorneys’
and/or financial consultants’ fees and expenses) incurred by the Collateral
Agent, the Administrative Agent and the Lender Creditors after the commencement
of an Insolvency or Liquidation Proceeding, whether or not the claim for fees
and expenses is allowed under Section 506(b) of the Bankruptcy Code or any other
provision of the Bankruptcy Code or Bankruptcy Law as a claim in such Insolvency
or Liquidation Proceeding and (c) all obligations and liabilities of each Credit
Party under each Lender Document to which it is a party which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due.

 

“Lenders” means the “Lenders” under, and as defined in, the Credit Agreement;
provided that the term “Lender” shall in any event include each letter of credit
issuer and each swingline lender under the Credit Agreement.

 

“Letter of Credit” has the meaning provided in the Credit Agreement.

 

“Letters of Credit Issuer” has the meaning provided in the Credit Agreement.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute, and any lease having substantially the same effect as the foregoing).

 

“Loan Documents” shall mean the Lender Documents, the Secured Swap Contracts and
the Noteholder Documents.

 

“Loan Parties” means the Administrative Agent, Lenders and the Noteholders.

 

“Majority Revolving Lenders” means Required Lenders, the sum of whose
outstanding Revolving Loan Commitments (or after the termination thereof,
outstanding Revolving Loans and RL Percentage of outstanding Swingline Loans and
Letter of Credit Outstandings) represent an amount greater than 50% of the sum
of all Revolving Loan Commitments (or after the termination thereof, the sum of
the then total outstanding Revolving

 

- 6 -



--------------------------------------------------------------------------------

Loans and the aggregate RL Percentages of Required Lenders of the total
outstanding Swingline Loans and Letter of Credit Outstandings at such time),
each of which as further defined in the Credit Agreement.

 

“Majority Term Lenders” means Required Creditors, the sum of whose outstanding
Acquisition Obligations and Noteholder Obligations represent an amount greater
than 50% of the sum of all Acquisition Obligations and Noteholder Obligations.

 

“Management Agreement” means any agreement pursuant to which any Person agrees
to manage the operations of any Person in the business of providing cemetery
services and/or cemetery property.

 

“Mandatory Prepayment Amount” means any proceeds of (a) an Asset Sale or
Recovery Event, (b) the incurrence of any Indebtedness, or (c) the issuance of
any Equity Interest, which, in any case, are required to be used under any Loan
Document to prepay any Obligations.

 

“Mortgages” means a collective reference to each mortgage, deed of trust and any
other document or instrument under which any Lien on real property owned by any
Credit Party is granted to secure any Secured Obligations or under which rights
or remedies with respect to any such Liens are governed.

 

“Non-Receivable Collateral” means all of Collateral other than the Receivable
Rights.

 

“Noteholder Creditors” means, at any relevant time, the holders of Noteholder
Obligations at such time, including, without limitation, the Noteholders, the
Collateral Agent and any other agents under the Purchase Agreement.

 

“Noteholder Documents” means the Purchase Agreement, the Placement Notes, the
Guarantee Agreement and each of the other agreements, documents and instruments
providing for or evidencing any other Noteholder Obligation, and any other
document or instrument executed or delivered at any time in connection with any
Noteholder Obligation, as the same may be amended, modified or otherwise
supplemented from time to time in accordance with the terms hereof, thereof and
the Purchase Agreement.

 

“Noteholder Obligations” means all Obligations outstanding under the Purchase
Agreement, the Placement Notes and the other Noteholder Documents. “Noteholder
Obligations” shall in any event include: (a) all interest (and any make-whole
amount) accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding (and the effect of provisions such as
Section 502(b)(2) of the Bankruptcy Code), accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Noteholder Document whether or not the claim for such interest is
allowed as a claim in such Insolvency or Liquidation Proceeding; (b) any and all
fees and expenses (including attorneys’ and/or financial consultants’ fees and
expenses) incurred by the Collateral Agent and the Noteholder Creditors after
the commencement of an Insolvency or Liquidation Proceeding, whether or not the
claim for fees and expenses is allowed under Section 506(b) of the Bankruptcy
Code or any other provision of the Bankruptcy Code or Bankruptcy Law as a claim

 

- 7 -



--------------------------------------------------------------------------------

in such Insolvency or Liquidation Proceeding; and (c) all obligations and
liabilities of each Credit Party under each Noteholder Document to which it is a
party which, but for the automatic stay under Section 362(a) of the Bankruptcy
Code, would become due.

 

“Noteholders” means the “Purchasers” under and as defined in the Purchase
Agreement and the holders from time to time of the Placement Notes.

 

“Obligations” means any and all obligations (including guaranty obligations)
with respect to the payment and performance of (a) any principal of or interest,
make-whole amount or premium on any indebtedness, including any reimbursement
obligation in respect of any letter of credit, or any other liability, including
interest that accrues after the commencement of any Insolvency or Liquidation
Proceeding of any Credit Party at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such Insolvency or Liquidation Proceeding, (b) any fees, indemnification
obligations, expense reimbursement obligations or other liabilities payable
under the documentation governing any indebtedness (including, without
limitation, the retaking, holding, selling or otherwise disposing of or
realizing on the Collateral), (c) any obligation to post cash collateral in
respect of letters of credit or any other obligations, and (d) all performance
obligations under the documentation governing any indebtedness.

 

“Permitted Liens” means Liens on the Collateral not prohibited under the terms
of any Loan Document.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Placement Notes” has the meaning set forth in the background above.

 

“Pledge Agreement” means the Pledge Agreement, dated the date hereof, among the
Credit Parties and the Collateral Agent, as the same may be amended,
supplemented, restated, modified and/or Refinanced from time to time.

 

“Pro Rata Basis” means, in relation to any amount, with respect to any
applicable Secured Creditor sharing in such amount, a share of such amount
determined by multiplying such amount by a fraction, the numerator of which
shall be the aggregate unpaid principal amount of Secured Obligations owing to
such Secured Creditor at the time outstanding (which shall include any
make-whole amount), and the denominator of which shall be the aggregate unpaid
principal amount of all such Secured Obligations owing to such Secured
Creditors; provided that, for purposes of the determination of the Pro Rata
Basis, a portion of the Current Swap Obligations shall be deemed to be principal
in a ratio proportionate to the ratio of principal to all other Obligations
representing the Secured Obligations swapped by the related Secured Swap
Contract.

 

“Purchase Agreement” has the meaning set forth in the background above.

 

“Receivable Rights” means, as to any Borrower, all of such Borrower’s rights to
the payment of a monetary obligation (excluding payments required to be
deposited into Trust

 

- 8 -



--------------------------------------------------------------------------------

Accounts, but including any rights to receive funds held in, distributed from or
proceeds of any Trust Account on account of (i) funds, requested from any Trust
Account for services or merchandise, which have not been received by a Borrower
and are shown as a receivable on the balance sheet or books and records of the
Partnership or such Borrower and (ii) income earned on funds in any Trust
Account which have not been distributed to a Borrower and is shown as a
receivable on the balance sheet or books and records of the Partnership or such
Borrower), whether or not under any Installment Agreement, Management Agreement
or Certificate of Indebtedness, whether or not earned by performance, and
whether evidenced by an Account, Chattel Paper, Instrument, General Intangible,
or otherwise, together with all other portions of the Collateral which, in the
reasonable determination of the Collateral Agent, are related to the collection
and performance of such rights to payment. Receivable Rights shall also include
a portion of the proceeds of any Equity Sale equal to the portion of the
Borrowing Base (as defined in the Credit Agreement) represented by amounts owing
under Installment Agreements of such Borrower, as calculated on the date of such
Equity Sale.

 

“Recovery Event” means the receipt by any Credit Party of any insurance or
condemnation proceeds (other than proceeds from business interruption insurance)
payable (i) by reason of theft, physical destruction or damage or any other
similar event with respect to any properties or assets of such Credit Party,
(ii) by reason of any condemnation, taking, seizing or similar event with
respect to any properties or assets of Credit Party or (iii) under any policy of
insurance.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

 

“Required Creditors” means, as to any request for consent or direction by the
Required Creditors, Secured Creditors comprising holders of at least the
majority of the then outstanding Secured Obligations.

 

“Required Holders” has the meaning provided in the Purchase Agreement.

 

“Required Lender Creditors” shall mean (i) at all times prior to the occurrence
of the Discharge of Lender Obligations other than Swap Obligations, the Required
Lenders (or, to the extent required by the Credit Agreement, each of the
Lenders), and (ii) at all times after the occurrence of the Discharge of Lender
Obligations other than Swap Obligations, the holders of at least the majority of
the then outstanding Swap Obligations (determined by the Collateral Agent in
such reasonable manner as is acceptable to it).

 

“Required Lenders” has the meaning provided in the Credit Agreement.

 

“Security Agreement” means the Security Agreement, dated the date hereof, among
the Credit Parties and the Collateral Agent, as the same may be amended,
supplemented, restated, modified and/or Refinanced from time to time.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages and any other agreement, document or instrument pursuant to which a
Lien is granted

 

- 9 -



--------------------------------------------------------------------------------

securing any Secured Obligations or under which rights or remedies with respect
to such Liens are governed, as the same may be amended, supplemented, restated,
modified and/or Refinanced from time to time.

 

“Secured Obligations” shall mean all Lender Obligations and Noteholder
Obligations.

 

“Secured Swap Contracts” has the meaning set forth in the background above
hereto.

 

“Setoff Amount” means any funds of a Credit Party which are setoff by a Secured
Creditor against the Obligations.

 

“Swap Creditor” has the meaning set forth in the background above hereto.

 

“Swap Obligations” means all obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon and all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Credit Party at the rate provided
for in the respective documentation, whether or not a claim for post-petition
interest is allowed in any such case, proceeding or other action) of each Credit
Party owing to the Swap Creditors, now existing or hereafter incurred under,
arising out of or in connection with any Secured Swap Contract, whether such
Secured Swap Contract is now in existence or hereafter arises, and the due
performance and compliance by each Credit Party with all of the terms,
conditions and agreements contained in any such Secured Swap Contract.

 

“Trust Account” means a trust fund, pre-need trust, pre-construction trust or
other reserve, trust, escrow or any similar arrangement established and
maintained by a Borrower as required in accordance with applicable law for the
purpose of receiving and administering amounts derived from the sale of (a)
interests in real property or fixtures, including, without limitation,
mausoleums, niches, columbaria, urns, or crypts, used in connection with the
final disposition, memorialization, interment, entombment, or inurnment of human
remains and for administering such amounts for the perpetual care and
maintenance of cemetery lots, graves, grounds, landscaping, roads, paths,
parking lots, fences, mausoleums, columbaria, vaults, crypts, utilities, and
other improvements, structures and embellishments or (b) services and personal
property, such as foundations, markers, memorials, memorial bases, monuments,
urns, vases, lawn and mausoleum crypts, used in connection with the final
disposition, memorialization, interment, entombment, or inurnment of human
remains.

 

“UCC” means the Uniform Commercial Code in effect on the date hereof and as
amended from time to time, as enacted in the Commonwealth of Pennsylvania or in
any state or states which, pursuant to the Uniform Commercial Code as enacted in
the Commonwealth of Pennsylvania, has jurisdiction with respect to all, or any
portion of, the Collateral or this Agreement, from time to time. It is the
intent of the parties that the definitions set forth above should be construed
in their broadest sense so that Collateral will be construed in its broadest
sense. Accordingly if there are, from time to time, changes to defined terms in
the UCC that

 

- 10 -



--------------------------------------------------------------------------------

broaden the definitions, they are incorporated herein and if existing
definitions in the UCC are broader than the amended definitions, the existing
ones shall be controlling.

 

“Working Capital Obligations” means all Lender Obligations other than
Acquisition Obligations.

 

(b) Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Exhibits or Sections shall be
construed to refer to Exhibits or Sections of this Agreement, (v) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (vi) terms defined in
the UCC but not otherwise defined herein shall have the same meanings herein as
are assigned thereto in the UCC, (vii) reference to any law means such law as
amended, modified, codified, replaced or re-enacted, in whole or in part, and in
effect on the date hereof, including rules, regulations, enforcement procedures
and any interpretations promulgated thereunder and (viii) underscored references
to Sections or clauses shall refer to those portions of this Agreement, and any
underscored references to a clause shall, unless otherwise identified, refer to
the appropriate clause within the same Section in which such reference occurs.

 

ARTICLE II

INTERCREDITOR PROVISIONS

 

2.1 Standstill. The Lenders and the Noteholders hereby agree as between
themselves as follows (it being acknowledged and agreed by the Credit Parties
and the Collateral Agent that the provisions of this Section 2.1 are solely for
the benefit of the Lenders and the Noteholders; may be amended by agreement of
the Noteholders and the Lenders without need of consent of any other party; and
shall not benefit or create any rights in favor of any of the Credit Parties or
the Collateral Agent):

 

(a) Upon the occurrence of any event of default under any of the Noteholder
Documents (other than as set forth in (c) below), the Noteholders shall not
exercise any remedy that they may have under the Noteholder Documents to declare
all or any portion of the Noteholder Obligations to be due and payable prior to
their respective due dates or commence the exercise of any other rights or
remedies unless at least 30 days have elapsed following written notice of such
event of default having been given by any one or more of the Noteholders to each
of the Lenders and the other Noteholders, unless the Required Lender Creditors
otherwise consent. This provision shall not apply if the Lenders shall have, for
any reason

 

- 11 -



--------------------------------------------------------------------------------

(whether or not in breach of its agreement set forth in paragraph (b) of this
Section 2.1) declared all or any portion of the Lender Obligations to be due and
payable prior to their respective due dates, or if such obligations have been
automatically accelerated pursuant to 12.1(a) of the Purchase Agreement.

 

(b) Upon the occurrence of any event of default under any of the Lender
Documents (other than as set forth in (c) below), the Lenders shall not exercise
any remedy that they may have under the Lender Documents to declare all or any
portion of the Lender Obligations to be due and payable prior to their
respective due dates or commence the exercise of any other rights or remedies
unless at least 30 days have elapsed following written notice of such event of
default having been given by any one or more of the Lenders to each of the
Noteholders and the other Lenders, unless the Required Holders otherwise
consent. This provision shall not apply if the Noteholders shall have, for any
reason (whether or not in breach of its agreement set forth in paragraph (a) of
this Section 2.1) declared all or any portion of the Noteholder Obligations to
be due and payable prior to their respective due dates, or if such obligations
have been automatically accelerated pursuant to 11 of the Credit Agreement.

 

(c) So long as the Discharge of all Secured Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Credit Party, the Collateral Agent shall have the exclusive right,
and the Required Creditors shall have the exclusive right to instruct the
Collateral Agent, to enforce rights, exercise remedies (including set-off and
the right to credit bid their debt) and make determinations regarding the
release, disposition, or restrictions with respect to the Collateral; provided,
that: (i) no such instruction shall occur during any standstill period set forth
above other than upon the direction of both (A) the Required Lender Creditors
and (B) the Required Holders; (ii) after the standstill period set forth above,
absent commencement of an Insolvency or Liquidation Proceeding, (A) the Majority
Revolving Lenders shall have the exclusive right to make such instructions as to
the Receivable Rights and (B) the Majority Term Lenders shall have the exclusive
right to make such instructions as to the Non-Receivable Collateral; and (iii)
(A) in any Insolvency or Liquidation Proceeding commenced by or against any
Borrower or any other Credit Party, each Secured Creditor may file a claim or
statement of interest with respect to the Secured Obligations, (B) each Secured
Creditor may take any action (not adverse to the Liens on the Collateral
securing the Secured Obligations, or the rights of the Collateral Agent or the
Secured Creditors to exercise remedies in respect thereof) in order to preserve
or protect its Lien on the Collateral, in each case in accordance with the terms
of this Agreement, and (C) each Secured Creditor shall be entitled to file any
necessary responsive or defensive pleading in opposition to any motion, claim,
adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of such Secured Creditor,
including any claim secured by the Collateral, if any, in each case in
accordance with the terms of this Agreement, in each case in accordance with the
terms of this Agreement.

 

2.2 Prohibition on Contesting Liens. Each Secured Creditor agrees that it shall
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the validity or enforceability of any Security Document or any
Obligation thereunder, (ii) the validity, perfection, priority or enforceability
of the Liens, mortgages, assignments and security interests granted pursuant to
the Security Documents or (iii) the relative rights and duties of the holders of

 

- 12 -



--------------------------------------------------------------------------------

the Secured Obligations granted and/or established in this Agreement or any
other Security Document with respect to such Liens, mortgages, assignments, and
security interests.

 

2.3 Amendments to Loan Documents. The provisions of this Agreement shall remain
in full force and effect in accordance with its terms regardless of any
amendment, modification or supplement to any Loan Document. Without limitation
of the foregoing, this Agreement shall apply in accordance with its terms
notwithstanding any increase, decrease, addition or change in the amount,
nature, type or purpose of any Secured Obligations or any execution or delivery
of any Loan Document from time to time; provided that the principal amount of
(a) the Lender Obligations outstanding under the Credit Agreement and the Lender
Documents shall not exceed (i) $25,000,000, in the aggregate principal amount
outstanding at any time, for Acquisition Loans, and (ii) $12,500,000, in the
aggregate principal amount outstanding at any time, for Revolving Credit Loans
and (b) the Noteholder Obligations outstanding under the Purchase Agreement and
the Noteholder Documents shall not exceed $80,000,000, in the aggregate
principal amount outstanding at any time; provided however, that nothing herein
shall be deemed to require the Lenders to increase any commitment under the
Credit Agreement.

 

2.4 Certain General Intercreditor Matters.

 

(a) The provisions of Article V hereof apply solely to priorities of
distributions resulting from realization under or with respect to (i) the
Security Documents, (ii) Setoff Amounts and (iii) Mandatory Repayment Amounts,
and not to the priorities of the Obligations. Nothing contained in this
Agreement or in any Security Document is intended to effect a subordination of
any Obligation to any other Obligation.

 

(b) The Secured Creditors hereby agree that, upon any realization under or with
respect to (i) the Security Documents, (ii) Setoff Amounts and (iii) Mandatory
Repayment Amounts (including but not limited to realization under or with
respect to any of the Collateral or any collection or application of funds, by
setoff or otherwise, on account of any Obligations owed under any direct or
indirect guaranty which is a Security Document), the Secured Creditors shall
share in the proceeds of such realization in the manner provided in Section 5.4,
and if any Secured Creditor shall realize any funds on the Security Documents
otherwise than pursuant to this Agreement, such Secured Creditor shall remit the
same to the Collateral Agent, which shall apply the same as provided herein.
Until such time as such Secured Creditor shall have complied with the provisions
of the immediately preceding sentence, such Secured Creditor shall be deemed to
hold such funds and the proceeds thereof in trust for the other Secured
Creditors.

 

(c) This Agreement applies to realization under or with respect to (i) the
Security Documents, (ii) Setoff Amounts and (iii) Mandatory Repayment Amounts,
and nothing in this Agreement or in any Security Document, express or implied,
shall be construed to require any Secured Creditor to share with any other
Secured Creditor any collections received on account of Secured Obligations
other than on account of (i) the Security Documents, (ii) Setoff Amounts and
(iii) Mandatory Repayment Amounts. Each Secured Creditor agrees to promptly
forward any Mandatory Repayment Amount or Setoff Amount it receives to the
Collateral Agent for deposit into, and distribution from, the Collateral
Account, in accordance with the terms of this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

 

ARTICLE III

THE COLLATERAL AGENCY

 

3.1 Appointment. Each of the Loan Parties hereby irrevocably appoints Fleet to
act as Collateral Agent for each Secured Creditor under this Agreement and the
Security Documents. The Loan Parties each hereby irrevocably authorize the
Collateral Agent to take such action on behalf of each Secured Creditor under
the provisions of this Agreement and the Security Documents, and to exercise
such powers and to perform such duties, as are specifically delegated to or
required of the Collateral Agent by the terms hereof or thereof, together with
such powers as are reasonably incidental thereto. Fleet hereby agrees to act as
the Collateral Agent on the terms and conditions set forth in this Agreement and
the Security Documents, subject to its right to resign as provided herein. Each
Secured Creditor hereby irrevocably authorizes the Collateral Agent to execute
and deliver each of the Security Documents and to accept delivery of such of the
Security Documents as may not require execution by the Collateral Agent. Each
Secured Creditor hereby agrees that the rights and remedies given to the
Collateral Agent under the Security Documents shall be exercised exclusively by
the Collateral Agent, and that no Secured Creditor shall have any right
individually to exercise any such right or remedy, except to the extent, if any,
otherwise expressly provided herein or therein.

 

3.2 Exercise of Powers. Subject to the other provisions of this Agreement, the
Collateral Agent shall take any action of the type specified herein or in any
Security Documents as being within the Collateral Agent’s rights, powers or
discretion in accordance with directions from the Required Creditors (or, to the
extent this Agreement or such Security Document specifically requires the
consent or direction of some other Person or set of Persons, then instead in
accordance with the directions of such other Person or set of Persons). In the
absence of any such instructions, the Collateral Agent shall have the authority
(but under no circumstances shall be obligated), in its sole discretion, to take
such action, to the extent not inconsistent with directions by the Required
Creditors, unless this Agreement or such Security Document specifically requires
the consent or direction of the Required Creditors (or some other Person or set
of Persons), in which case the Collateral Agent shall not take such action
absent such direction or consent. Any action or inaction pursuant to such
direction, discretion or consent shall be binding on all of the Secured
Creditors. The Collateral Agent shall not have any liability to any Person as a
result of (a) the Collateral Agent acting or refraining from acting in
accordance with the directions of the Required Creditors (or other applicable
Person or set of Persons), (b) the Collateral Agent refraining from acting in
the absence of instructions to act from the Required Creditors (or other
applicable Person or set of Persons), whether or not the Collateral Agent has
discretionary power to take such action, or (c) the Collateral Agent taking
discretionary action it is authorized to take under this Section 3.2 (subject,
in the case of this clause (c) to the provisions of Section 6.2).

 

ARTICLE IV

SHARED SECURITY DOCUMENTS

 

4.1 General Relation to Security Documents.

 

(a) All of the powers, remedies and rights of the Collateral Agent as set forth
in this Agreement may be exercised by the Collateral Agent in respect of any
Security Document

 

- 14 -



--------------------------------------------------------------------------------

as though set forth in full therein and all of the powers, remedies and rights
of the Collateral Agent as set forth in any Security Document may be exercised
from time to time as herein and therein provided.

 

(b) This Agreement is intended to be supplemental to, and not in limitation of,
the Security Documents, and the rights and remedies of the Collateral Agent
contained herein and therein are intended to be cumulative. However, in the
event of actual and irreconcilable conflict between the provisions hereof and
the provisions of the Security Documents, the provisions of this Agreement shall
be controlling. In addition, in the event of actual and irreconcilable conflict
between the provisions hereof or any Security Document and the provisions of any
other Loan Document, the provisions hereof or of the applicable Security
Document shall be controlling.

 

4.2 Power of Attorney. Each Credit Party hereby irrevocably constitutes and
appoints the Collateral Agent and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full power and
authority in the name of such Credit Party or the name of such attorney-in-fact,
from time to time in the Collateral Agent’s discretion, for the purpose of
signing documents and taking other action as the Collateral Agent may reasonably
deem necessary or appropriate to perfect and protect the Liens of the Collateral
Agent in the Collateral or otherwise to accomplish the purposes hereof. This
power of attorney is a power coupled with an interest, shall be irrevocable and
shall not be subject to the limitations of Section 4.3 hereof. Without limiting
the generality of the foregoing, so long as the Collateral Agent shall be
entitled under this Agreement or any Security Document to make collections in
respect of the Collateral, the Collateral Agent shall have the right and power
to receive, endorse and collect all checks made payable to the order of such
Credit Party representing any dividend, payment or other distribution in respect
of the Collateral and to give full discharge for the same.

 

4.3 Certain Rights After Event of Default. Each Credit Party hereby irrevocably
constitutes and appoints the Collateral Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full power and authority in the name of such Credit Party or otherwise, from
time to time in the Collateral Agent’s discretion, so long as any event of
default under any Loan Document has occurred and is continuing, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to carry out the terms of this Agreement or
any Security Document and to accomplish the purposes hereof and thereof and,
without limiting the generality of the foregoing, such Credit Party hereby gives
the Collateral Agent the power and right on behalf of such Credit Party, without
notice to or further assent by such Credit Party, to do the following:

 

(a) to ask for, demand, sue for, collect, receive and give acquittance for any
and all moneys due or to become due upon, or in connection with, the Collateral;

 

(b) to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and nonnegotiable
instruments taken or received by the Collateral Agent as, or in connection with,
the Collateral;

 

- 15 -



--------------------------------------------------------------------------------

(c) to commence, prosecute, defend, settle, compromise or adjust any claim,
suit, action or proceeding with respect to, or in connection with, the
Collateral;

 

(d) to sell, transfer, assign or otherwise deal in or with the Collateral or any
part thereof as fully and effectively as if the Collateral Agent were the
absolute owner thereof; and

 

(e) to do, at its option and at the expense and for the account of such Credit
Party, at any time or from time to time, all acts and things which the
Collateral Agent deems necessary to protect or preserve the Collateral and to
realize upon the Collateral.

 

4.4 Right to Initiate Judicial Proceedings. The Collateral Agent (a) shall have
the right and power to institute and maintain such suits and proceedings as it
may deem appropriate to protect and enforce the rights vested in it by this
Agreement and each Security Document and (b) may either after entry, or without
entry, proceed by suit or suits at law or in equity to enforce such rights and
to foreclose upon the Collateral and to sell all or, from time to time, any of
the Collateral under the judgment or decree of a court of competent
jurisdiction. This Section 4.4 shall not be construed to limit any right or
remedy otherwise available to the Collateral Agent under this Agreement, any
Security Document or otherwise by Law to act without judicial proceedings.

 

4.5 Right to Appoint a Receiver. Upon the filing of a bill in equity or other
commencement of judicial proceedings or other applicable action set forth in any
Security Document to enforce the rights of the Collateral Agent under this
Agreement or any Security Document, the Collateral Agent shall, to the extent
permitted by Law and except to the extent (if any) expressly forbidden by a
Security Document, without notice to any Credit Party or any party claiming
through any Credit Party, without regard to the solvency or insolvency at the
time of any Credit Party or any other Person then liable for the payment of any
of the Secured Obligations, without regard to the then value of the Collateral,
and without requiring any bond from any complainant in such proceedings, be
entitled as a matter of right to the appointment of a receiver or receivers (who
may be the Collateral Agent) of the Collateral, or any part thereof, and of the
rents, issues, tolls, profits, royalties, revenues and other income thereof,
pending such proceedings, with such powers as the court making such appointment
or as the applicable Security Document, as the case may be, shall confer, and to
the entry of an order directing that the rents, issues, tolls, profits,
royalties, revenues and other income of the property constituting the whole or
any part of the Collateral be segregated, sequestered and impounded for the
benefit of the Collateral Agent, and each Credit Party irrevocably consents to
the appointments of such receiver or receivers and to the entry of such order;
provided, that notwithstanding the appointment of any receiver, the Collateral
Agent shall be entitled to retain possession and control, for the benefit of the
Secured Creditors, of all cash held by or deposited with it pursuant to this
Agreement or any Security Document (other than Excluded Collateral required to
be deposited into Trust Accounts).

 

4.6 Remedies Not Exclusive, etc.

 

(a) No remedy conferred upon or reserved to the Collateral Agent or any other
Secured Creditor herein or in any Security Document or any Loan Document is
intended to be

 

- 16 -



--------------------------------------------------------------------------------

exclusive of any other remedy or remedies, but every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or in
any Security Document or any Loan Document or now or hereafter existing at law
or in equity or otherwise.

 

(b) No delay or omission by the Collateral Agent or any other Person to exercise
any right, remedy or power hereunder or under any Security Document or any other
Loan Document shall impair any such right, remedy or power or shall be construed
to be a waiver thereof, and every right, power and remedy given by this
Agreement, any Security Document or any other Loan Document to the Collateral
Agent or any other Person may be exercised from time to time and as often as may
be deemed expedient by the Collateral Agent or such other Person, as the case
may be.

 

(c) If the Collateral Agent or any other Person shall have proceeded to enforce
any right, remedy or power under this Agreement or any Security Document or any
other Loan Document and the proceeding for the enforcement thereof shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then each Credit Party, the Collateral Agent
and the Secured Creditors shall, subject to any determination in such
proceeding, severally and respectively be restored to their former positions and
rights hereunder or thereunder in all respects and, subject to any determination
in such proceeding, thereafter all rights, remedies and powers of the Collateral
Agent and every other Person shall continue as though no such proceeding had
been taken.

 

(d) All rights of action and of asserting claims upon or under this Agreement
and the Security Documents may be enforced by the Collateral Agent without the
possession of any original or executed instrument evidencing or governing any
Secured Obligation and without the production thereof at any trial or other
proceeding relative to such claims, and any suit or proceeding instituted by the
Collateral Agent shall be, subject to the provisions of this Agreement, brought
in its name as Collateral Agent, and any recovery of judgment shall be held as
part of the Collateral Account.

 

4.7 Certain Waivers.

 

(a) Each Credit Party agrees, to the extent it may lawfully do so, that it will
not at any time in any manner whatsoever claim or take the benefit or advantage
of, any appraisement, valuation, stay, extension, moratorium, turnover or
redemption Law, or any Law permitting it to direct the order in which the
Collateral shall be sold, now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance or enforcement of this
Agreement or any Security Document, hereby waives all benefit or advantage of
all such Laws, and covenants that it will not hinder, delay or impede under
color of any such Law the execution of any power granted to the Collateral Agent
in this Agreement or any Security Document but will suffer and permit the
execution of every such power as though no such Law were in force.

 

(b) Each Credit Party, to the extent it may lawfully do so, on behalf of itself
and all who may claim through or under it, including without limitation any and
all subsequent creditors, vendees, assignees and lienors, waives and releases
all rights to demand or to have any marshalling of the Collateral upon any sale,
whether made under any power of sale granted herein or in any Security Document
or pursuant to judicial proceedings or upon any foreclosure

 

- 17 -



--------------------------------------------------------------------------------

or any enforcement of this Agreement or any Security Document, and consents and
agrees that all the Collateral may at any such sale be offered and sold as an
entirety. To the fullest extent permitted by Law, each Credit Party hereby
waives any and all rights it may at any time have to require the Collateral
Agent or any other Secured Creditor to exercise its rights and remedies under
this Agreement, any Security Document any other Loan Document, any other
agreement or instrument, at Law or in equity, as between different Persons or
against any single Person in any particular order, method or manner.

 

(c) Each Credit Party waives, to the extent permitted by applicable Law,
presentment, demand, protest and any notice of any kind (except notices
expressly required hereunder or under any Security Document) in connection with
this Agreement and the Security Documents and any action taken by the Collateral
Agent with respect to the Collateral.

 

4.8 No New Liens. So long as the Discharge of any Secured Obligations has not
occurred, the parties hereto agree that no Credit Party shall grant or permit
any additional Liens, or take any action to perfect any additional Liens, on any
asset or property to secure any Secured Obligation unless it has also granted a
Lien on such asset or property to secure all Secured Obligations equally and
ratably in accordance with this Agreement. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the Collateral Agent and/or the other Secured
Creditors, the Secured Creditor benefiting from such new Lien agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 4.8 shall be subject to Section
5.4.

 

4.9 Limitation on Collateral Agent’s Duty in Respect of Collateral. Beyond its
duties expressly provided herein or in any Security Document or under applicable
law and its duty to account to the applicable Credit Party or Secured Creditors
for moneys and other property received by it hereunder or under any Security
Document, the Collateral Agent shall not have any duty to any Credit Party as to
any other Collateral in its possession or control or in the possession or
control of any of its agents or nominees, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.

 

4.10 Fees, Taxes, etc. The Credit Parties jointly and severally agree to pay any
and all stamp, document, transfer, filing, recording, registration, excise or
sales fees and taxes and all similar impositions and any and all reasonable Lien
searches now or hereafter payable or determined in good faith by the Collateral
Agent to be payable in connection with this Agreement, the Security Documents,
or any other documents, instruments or transactions pursuant to or in connection
herewith or therewith and agrees to hold the Collateral Agent and each other
Secured Creditor harmless from and against any and all present or future claims
or liabilities with respect to, or resulting from any delay in paying or
omission to pay, any such fees, taxes or impositions. Such agreement extends,
without limitation, to any and all taxes or other state documentary stamp or
intangible tax with respect to the filing or recording of any financing
statements or mortgages in connection herewith or in connection with any
Security Document, regardless of whom such taxes are levied or assessed against.
The obligations of the Credit Parties under this Section 4.10 shall survive the
termination of the other provisions of this Agreement and the termination of any
Security Document.

 

- 18 -



--------------------------------------------------------------------------------

4.11 Maintenance of Liens. Each Credit Party at its expense will cause financing
statements (and continuation statements with respect to such financing
statements), and any mortgages or other appropriate instruments from time to
time constituting Security Documents, to be recorded, published, registered and
filed in such manner, at such times and in such places, and will pay all such
recording, publishing, registration, filing or other taxes, fees and charges,
and will do such other acts and things as may be reasonably required by the
Collateral Agent from time to time to establish, perfect, maintain, preserve,
and protect the Liens of the Security Documents as valid and perfected Liens on
the Collateral covered thereby, prior to all other Liens (other than Permitted
Liens).

 

4.12 Further Assurances. At any time and from time to time, upon the request of
the Collateral Agent, and at the expense of the Credit Party, each Credit Party
will promptly execute and deliver any and all such further instruments and
documents and take such further actions as are necessary or reasonably requested
to establish, confirm, maintain and continue and to perfect, or to protect the
perfection of, the Liens created and intended to be created hereunder and under
the Security Documents, and all assignments made or intended to be made pursuant
thereto, or to obtain the full benefits of this Agreement and the Security
Documents and of the rights and powers herein and therein granted, including,
without limitation, the execution and delivery of any further deeds,
conveyances, mortgages, assignments, security agreements, pledges and further
assurances and the filing of any financing or continuation statements. Each
Credit Party also hereby authorizes the Collateral Agent to file financing
statements and continuation statements at any time with respect to any
Collateral.

 

ARTICLE V

DISTRIBUTIONS

 

5.1 Collateral Account. The Collateral Agent shall establish one or more deposit
accounts, titled in its own name as Collateral Agent hereunder (collectively,
the “Collateral Account”). The Collateral Agent shall maintain the Collateral
Account as agent hereunder, and the assets therein shall be segregated and not
commingled with other assets of the Collateral Agent. The Collateral Account
shall be subject to the exclusive dominion and control of the Collateral Agent
and shall constitute Collateral hereunder. All right, title and interest in and
to the Collateral Account, funds on deposit therein from time to time, all
proceeds of the conversion thereof into cash, instruments, securities or other
property, and all other proceeds thereof, shall vest in the Collateral Agent,
for the benefit of the Secured Creditors, and each Credit Party hereby grants,
conveys, assigns, pledges and transfers to the Collateral Agent, and grants to
and creates in favor of the Collateral Agent a continuing Lien in, the
foregoing. Each Credit Party hereby represents, warrants, covenants and agrees
that such Lien shall at all times be valid, perfected and of first priority,
subject to no other Lien whatever other than Permitted Liens, and each Credit
Party, jointly and severally, shall take or cause to be taken such actions and
shall execute and deliver such instruments and documents as may be necessary,
appropriate, or in the Collateral Agent’s reasonable judgment desirable to
perfect or protect the Lien and security interest intended to be created hereby.
The Credit Parties shall not create or suffer to exist any Lien on any amounts
or investment held in the Collateral Account other than the Lien in favor of the
Collateral Agent granted under this Section 5.1.

 

- 19 -



--------------------------------------------------------------------------------

5.2 Investment. The Collateral Agent shall invest and reinvest moneys on deposit
in the Collateral Account in Cash Equivalents in its own name as agent
hereunder, and all such investments and the interest and income received thereon
and the net proceeds on the sale or redemption thereof shall be held in the
Collateral Account. The Collateral Agent may liquidate investments prior to
maturity to make a distribution pursuant to Section 5.4 hereof.

 

5.3 Deposits. The Collateral Agent, the Credit Parties and the Secured Creditors
each agree to deposit in the Collateral Account, or with the Collateral Agent,
for deposit in the Collateral Account, (i) all funds required to be so deposited
under any Security Document or any other Loan Document, (ii) all Mandatory
Prepayment Amounts, and (iii) all Setoff Amounts. No other funds shall be
deposited in the Collateral Account or commingled with funds in the Collateral
Account. The Collateral Agent shall establish two separate subaccounts within
the Collateral Account for each Credit Party, and the Collateral Agent shall
deposit into the corresponding subaccounts all funds representing proceeds of
(A) Receivable Rights and (B) Non-Receivable Collateral, to be deposited in the
Collateral Account received from or on behalf of such Credit Party (including
but not limited to proceeds of Collateral owned by such Credit Party). The
Collateral Agent may establish such other subaccounts as it deems appropriate
from time to time.

 

5.4 Distributions. The Collateral Agent shall make distributions from the
Collateral Account (a) promptly upon receipt of any Setoff Amount, (b) as to any
Mandatory Prepayment Amount, promptly upon receipt of evidence satisfactory to
the Collateral Agent that (i) all Noteholders have irrevocably accepted or
rejected the Borrowers’ related offer of prepayment in accordance with the terms
of the Purchase Agreement or (ii) the Available Proceeds Prepayment Date (as
defined in the Purchase Agreement on the date hereof) for the related prepayment
has passed, and (c) from time to time in its reasonable discretion or when
directed by the Required Creditors or at such other times as may be required by
Law; provided, however, that the Collateral Agent shall have the right at any
time to (A) apply monies held by it in the Collateral Account to the payment of
due and unpaid Collateral Agent Obligations and (B) request certification in
writing from the Secured Creditors as to amounts then outstanding or any other
matters required by the Collateral Agent to make such distributions. All monies
held by the Collateral Agent in the Collateral Account shall, to the extent
available for distribution, be distributed by the Collateral Agent as follows:

 

First: to the Collateral Agent for any Collateral Agent Obligations due and
unpaid upon such distribution date;

 

Second: to the Administrative Agent and the other Secured Creditors, pro rata,
for any Obligations owing to any of them incurred in connection with any actions
taken or expenses (x) incurred by them in their capacity acting as an agent for
any other Secured Creditors under the Loan Documents or (y) of a similar nature
to the Collateral Agent Obligations;

 

- 20 -



--------------------------------------------------------------------------------

Third: as to any funds held in the Collateral Account representing proceeds of:

 

(a) Receivable Rights (or investments or proceeds thereof), first, to the
Administrative Agent, for distribution to the Lenders in proportion to the
respective amounts owing to each Lender on the outstanding Working Capital
Obligations, until all such amounts are paid in full, and, second, on a Pro Rata
Basis, to (i) the Noteholders and (ii) the Administrative Agent, for
distribution to the Lenders and Swap Creditors, until, in each case, all such
amounts are paid in full;

 

(b) Non-Receivable Collateral (or investments or proceeds thereof) other than
any proceeds of the incurrence of any Indebtedness or the issuance of any Equity
Interest, first, on a Pro Rata Basis, to pay Noteholder Obligations and
Acquisition Obligations, to (i) the Noteholders (in proportion to the respective
amounts owing to each Noteholder) and (ii) the Administrative Agent, for
distribution to the Lenders and Swap Creditors, in proportion to the respective
amounts owing to each Lender and Swap Creditor on the outstanding Acquisition
Obligations, until, in each case, all such amounts are paid in full, and,
second, to the Administrative Agent, for distribution to the Lenders in
proportion to the respective amounts owing to each Lender on the outstanding
Working Capital Obligations, until all such amounts are paid in full; and

 

(c) any proceeds of the incurrence of any Indebtedness or the issuance of any
Equity Interest, on a Pro Rata Basis to the Secured Creditors, until all Secured
Obligations amounts are paid in full,

 

in each case to be applied, first, to outstanding amounts other than those
attributable to principal owing to each Secured Creditor receiving such payment,
and second, to amounts attributable to principal; and

 

Finally: if all Secured Obligations shall have been paid in full in cash, all
commitments to extend credit under the Lender Documents shall have been
terminated irrevocably, and all outstanding Letters of Credit shall have been
cancelled, any surplus then remaining shall be paid to the applicable Credit
Party or its successors or assigns or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

 

5.5 Calculations. In making the determinations and allocations required by
Section 5.4 hereof, the Collateral Agent may rely upon written information
supplied by each Secured Creditor as to the amounts owing to such Secured
Creditor that are described in item “Fourth” above. The Collateral Agent shall
have no liability to any Secured Creditor for actions taken in reliance on such
information. All distributions made by the Collateral Agent pursuant to Section
5.4 hereof shall be final as against the Collateral Agent (subject to any decree
of any court of competent jurisdiction), and the Collateral Agent shall have no
duty to inquire as to the application by any Secured Creditor of any amounts
distributed to them.

 

5.6 Application of Monies.

 

(a) Each Secured Creditor agrees to apply monies distributed under Section 5.4
hereof to satisfaction of the corresponding obligation described therein. In the

 

- 21 -



--------------------------------------------------------------------------------

case of any Secured Obligations in the form of Contingent Reimbursement
Obligations with respect to Letters of Credit, and in addition to matured
reimbursement obligations resulting from actual draws under Letters of Credit,
the Letter of Credit Issuer may, for purposes of this Agreement and the
distribution of monies pursuant to Section 5.4 hereof, treat the amount of such
Contingent Reimbursement Obligations to be “due and payable” on any distribution
date if, pursuant to the Credit Agreement, the Administrative Agent has declared
(or there shall automatically have been declared) all amounts owing to the
Lenders under the Credit Agreement to be immediately due and payable. If the
Letter of Credit Issuer receives any distribution on account of any such
Contingent Reimbursement Obligation, it shall apply the same to, or hold the
same as collateral for, the related Letter of Credit in accordance with the
terms of the Credit Agreement.

 

(b) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent under the Credit Agreement for the
account of the Lender Creditors, and (y) if to the Swap Creditors or the
Noteholders, to the trustee, paying agent or other similar representative for
such Swap Creditors or Noteholders of which such Swap Creditors or Noteholders
advise the Collateral Agent of in writing, or, in the absence of such a
representative, directly to such Swap Creditors or Noteholders.

 

(c) For purposes of applying payments received in accordance with this Article
V, the Collateral Agent shall be entitled to rely upon (i) the Administrative
Agent under the Credit Agreement, and (ii) any representative for the Swap
Creditors or the Noteholders, or, in the absence of such a representative, upon
the Swap Creditors or the Noteholders, as applicable, for a determination (which
the Administrative Agent, each representative for any Secured Creditors and the
Secured Creditors agree (or shall agree) to provide upon request of the
Collateral Agent).

 

ARTICLE VI

THE COLLATERAL AGENT

 

6.1 General Nature of Duties. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Security Documents, and no implied duties or responsibilities on the part of the
Collateral Agent shall be read into this Agreement or any Security Document or
shall otherwise exist. The duties and responsibilities of the Collateral Agent
shall be administrative in nature, and the Collateral Agent shall not have by
reason of this Agreement a fiduciary relationship in respect of any Secured
Creditor. The Collateral Agent is and shall be solely the agent of the Secured
Creditors. The Collateral Agent does not assume, and shall not at any time be
deemed to have, any relationship of agency or trust with or for, or any other
duty or responsibility to, any Credit Party or any Person other than the Secured
Creditors. The Collateral Agent shall be under no obligation to take any action
hereunder or under any Security Document if the Collateral Agent believes in
good faith that taking such action may conflict with any Law or any provision of
this Agreement or any Security Document, or may require the Collateral Agent to
qualify to do business in any jurisdiction where it is not then so qualified.

 

- 22 -



--------------------------------------------------------------------------------

6.2 General Exculpation. Notwithstanding any other provision hereof or of any
Security Document, but subject to Section 6.5 hereof, the Collateral Agent shall
not be liable to any Credit Party, any Secured Creditor or any other Person for
any action taken or omitted to be taken by it hereunder or under any Security
Document or in connection herewith or therewith unless caused by its own gross
negligence or willful misconduct.

 

6.3 Certain Disclaimers. The Collateral Agent shall not be responsible to any
Secured Creditor for: (a) the execution, delivery, effectiveness, genuineness,
validity, enforceability or adequacy of this Agreement or any Security Document,
(b) any recital, report, statement, document, certificate, warranty or
representation made by or on behalf of any Person other than the Collateral
Agent contained herein or therein or given or made in connection herewith or
therewith, (c) the validity, enforceability, perfection, recordation, continued
perfection or recordation, priority, adequacy or value, now or at any time in
the future, of any security purported to be afforded hereby or by any of the
Security Documents or (d) insuring the Collateral or paying any taxes, charges
or assessments or discharging Liens on any Collateral. The Collateral Agent
shall be under no obligation to any Secured Creditor to ascertain, inquire or
give any notice relating to (x) the performance or observance by any Credit
Party or any other Person of the terms or conditions of this Agreement, any
Security Document or any Loan Document, (y) the business, operations or
condition (financial or otherwise) of any Credit Party or any other Person or
(z) the existence or possible existence of default or event of default under any
Security Document or other Loan Document. The Collateral Agent shall not be
deemed to have any knowledge or notice of the occurrence of any event of default
under any Security Document or other Loan Document unless the Collateral Agent
has received notice from a Credit Party or Secured Creditor referring to this
Agreement, describing such event of default, and stating that such notice is a
“notice of default.”

 

6.4 Right to Require Indemnity. The Collateral Agent shall be fully justified in
failing or refusing to take any action hereunder or under any Security Document,
at the direction of the Required Creditors or another Person or set of Persons,
unless it shall first be indemnified to its reasonable satisfaction by the
Secured Creditors or by such Person or set of Persons against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action (including without limitation any expenses
incurred by the Collateral Agent pursuant to Section 6.6(c) hereof).

 

6.5 Delegation of Duties. The Collateral Agent may execute any of its duties as
Collateral Agent hereunder or under any Security Document by or through agents
and attorneys-in-fact and shall not be answerable for the default or misconduct
of any such agents or attorneys-in-fact selected by it pursuant to its
reasonable business judgment, except as to money or securities received by it or
its authorized agents. The Collateral Agent may hold securities pledged to it
under any Security Document in the name of a nominee, including without
limitation in the name of any affiliate of the Collateral Agent.

 

- 23 -



--------------------------------------------------------------------------------

6.6 Reliance, etc.

 

(a) Whenever in the administration of duties under this Agreement or the
Security Documents the Collateral Agent shall deem it necessary or desirable
that a matter be proved or established with respect to any Credit Party or any
other Person in connection with the taking, suffering or omitting of any action
hereunder or thereunder by the Collateral Agent, such matter (unless other
evidence with respect thereof be herein specifically prescribed) may be provided
or established by a certificate of such Credit Party or any other Person
delivered to the Collateral Agent, and in the absence of its gross negligence or
willful misconduct the Collateral Agent may conclusively rely thereon.

 

(b) The Collateral Agent shall be entitled to rely upon any notice, consent,
certificate, affidavit, letter, telegram, statement, paper, document, telephone
conversation or other communication believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons (whether or
not made in the manner specified herein or in the applicable Security
Documents). In the absence of its gross negligence or willful misconduct, the
Collateral Agent may conclusively rely upon the truth of the statements and the
correctness of the opinions expressed in any certificates or opinions furnished
to the Collateral Agent and conforming to the requirements of this Agreement or
any Security Document.

 

(c) The Collateral Agent may consult with legal counsel (including in-house
counsel), independent public accountants and any other experts selected by it
concerning all matters pertaining to its duties hereunder and under the Security
Documents and the Collateral Agent shall not be liable for any action taken or
omitted to be taken in good faith, in reliance on advice of such counsel,
accountants or experts.

 

(d) The Collateral Agent shall be under no obligation or duty to take any action
hereunder or under any Security Document if taking such action (i) would subject
the Collateral Agent to a tax in any jurisdiction where it is not then subject
to a tax, unless it is first fully indemnified to its satisfaction against such
tax, or (ii) would require the Collateral Agent to qualify to do business in any
jurisdiction where it is not then so qualified, or (iii) shall conflict with any
provision of Law or of this Agreement or any Security Document.

 

6.7 Representations, etc. Each Secured Creditor expressly acknowledges (a) that
the Collateral Agent has not made any representations or warranties to it,
except as expressly set forth herein, and that no act by the Collateral Agent
taken heretofore or hereafter, including without limitation any review of the
affairs of any Credit Party, shall be deemed to constitute any representation or
warranty by the Collateral Agent to any Secured Creditor; (b) that it has made
and will make its own independent investigation of the financial condition and
affairs (including, without limitation, investigation and examination of any
agreements or instruments pertaining to the transactions contemplated by the
Security Documents and the Loan Documents), and its own appraisal of the
credit-worthiness of the Credit Parties; and (c) that it has made its own
independent investigation and evaluation of the legal matters relating to this
Agreement, the Security Documents and the Loan Documents.

 

6.8 Disclosure. The Collateral Agent shall promptly furnish to each Loan Party,
in accordance with the notice provisions of Section 7.2, all notices and other
material

 

- 24 -



--------------------------------------------------------------------------------

written information pertaining to the Collateral received by the Collateral
Agent pursuant to this Agreement or any the Security Document.

 

6.9 Collateral Agent in Individual Capacity. The Collateral Agent and its
affiliates may, without liability to account, make loans to, accept deposits
from, act as trustee under indentures of, and generally engage in any kind of
banking or trust business with, the Credit Parties and their respective
stockholders, subsidiaries and affiliates as though it were not acting as
Collateral Agent hereunder.

 

6.10 Moneys to be Held As Agent. All moneys received by the Collateral Agent
under or pursuant to any provision of this Agreement or any Security Document
shall be held by it as agent for the purposes for which they were paid or are
held. The Collateral Agent shall not, except as otherwise provided herein, be
liable for any interest thereon.

 

6.11 Responsible Parties. The Collateral Agent may deem and treat each Secured
Creditor named herein (or in any other Loan Document provided to the Collateral
Agent) as the Secured Creditor hereunder and under the Security Documents for
all purposes hereof unless and until written notice of the permitted assignment
or transfer of such Secured Creditor’s rights hereunder and thereunder shall
have been filed with the Collateral Agent. Any request, instruction, authority
or consent of any Person who at the time of making such request or giving such
instruction, authority or consent is a Secured Creditor hereunder shall be
conclusive and binding on any subsequent successor, assignee or transferee.

 

6.12 Intentionally Omitted.

 

6.13 Expenses. The Credit Parties hereby jointly and severally agree to pay or
cause to be paid and to save the Collateral Agent harmless against liability for
the payment of all reasonable out-of-pocket costs and expenses (including but
not limited to reasonable fees and expenses of counsel and all other
professional, accounting, evaluation and consulting costs) incurred by the
Collateral Agent from time to time arising from or relating to (i) the
negotiation, preparation, execution, delivery, administration and performance of
this Agreement or any Security Document or other instruments or documents
related hereto or thereto, (ii) any amendments, modifications, waivers or
consents (whether or not ultimately entered into or granted) hereto or thereto,
(iii) the enforcement or preservation of rights hereunder or thereunder
(including but not limited to any such costs or expenses arising from or
relating to (x) the protection, collection, lease, sale, taking possession of,
preservation of, or realization under or with respect to, any Collateral or the
Collateral Agent’s Lien thereon, including without limitation advances for
storage, insurance premiums, transportation charges, taxes, filing fees and the
like, (y) collection or enforcement of any other amount owing hereunder or
thereunder by the Collateral Agent, and (z) any litigation, proceeding, dispute,
work-out, restructuring or rescheduling related in any way to this Agreement or
any other Security Document or any other agreement or instrument related hereto
or thereto). The agreements contained in this Section 6.13 shall survive the
termination of this Agreement and the Security Documents.

 

6.14 Indemnity. The Credit Parties hereby jointly and severally agree to
reimburse and indemnify the Collateral Agent, its affiliates, and their
respective directors,

 

- 25 -



--------------------------------------------------------------------------------

officers, employees, attorneys and agents (“Collateral Agent Indemnified
Parties”), and each of them, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
out-of-pocket costs, expenses or disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such Collateral Agent Indemnified Party in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Collateral Agent Indemnified Party shall be designated a
party thereto) which may be imposed on, incurred by or asserted against any of
them in any way relating to or arising out of this Agreement, any Security
Document or any agreement or instrument in connection therewith or the matters
referred to herein or therein, or the administration or enforcement hereof or
thereof, or any action taken or omitted by the Collateral Agent hereunder or
thereunder; provided, however, that the Credit Parties shall not be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of such Collateral Agent Indemnified
Party, as finally determined by a court of competent jurisdiction. The
agreements contained in this Section 6.14 shall survive the termination of this
Agreement and the Security Documents.

 

6.15 Indemnification by Secured Creditors. Each Secured Creditor hereby agrees
to reimburse and indemnify each Collateral Agent Indemnified Party (to the
extent such Collateral Agent Indemnified Party is not reimbursed by the Credit
Parties and without limitation of the obligation of the Credit Parties to do
so), pro rata according to the respective amounts of Secured Obligations owing
to each of them, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs,
expenses or disbursements of any kind or nature (including, without limitation,
the fees and disbursements of counsel for such Collateral Agent Indemnified
Party in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Collateral Agent
Indemnified Party shall be designated a party thereto) which may be imposed on,
incurred by or asserted against any of them in any way relating to or arising
out of this Agreement, any Security Document or any agreement or instrument in
connection therewith or the matters referred to herein or therein, or the
administration or enforcement hereof or thereof, or any action taken or omitted
by the Collateral Agent hereunder or thereunder; provided, however, that no Loan
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of such Collateral
Agent Indemnified Party. The agreements contained in this Section 6.15 shall
survive the termination of this Agreement and the Security Documents.

 

6.16 Collateral Agent Obligations. Notwithstanding anything to the contrary in
this Agreement, the Collateral Agent shall have the right to apply any of the
funds held by the Collateral Agent in the Collateral Account to Collateral Agent
Obligations.

 

6.17 Successor Collateral Agent.

 

(a) The Collateral Agent may resign at any time by giving at least 30 days prior
written notice thereof to each Loan Party and the Credit Parties. Upon the
occurrence and during the continuance of any event of default under any of the
Loan Documents, the Required Creditors may remove the Collateral Agent upon not
less than 30 days prior written notice

 

- 26 -



--------------------------------------------------------------------------------

thereof to the Collateral Agent, each Loan Party and the Credit Parties. Such
resignation or removal shall be effective on the date specified in such notice
and, on such date, the resigning or removed Collateral Agent shall be
automatically discharged from its duties under this Agreement and the other Loan
Documents without requirement of any further action by such resigning or removed
Collateral Agent. Upon any such resignation or removal, the Required Creditors
shall have the right to appoint a successor Collateral Agent (subject to the
approval of the Credit Parties so long as no default or event of default exists
under any Loan Document, such approval not be unreasonably withheld or delayed).
If no successor Collateral Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after such notice of
resignation or removal, then the resigning or removed Collateral Agent, on
behalf of the Secured Creditors, may, but shall not be obligated to, appoint a
successor Collateral Agent. If no successor Collateral Agent shall be appointed
and shall have accepted such appointment within thirty (30) days after such
notice of resignation or removal, any Secured Creditor may apply to any court of
competent jurisdiction to appoint a successor Collateral Agent until such time,
if any, as a successor Collateral Agent shall have been appointed as provided in
this Section 6.17. Any successor so appointed by such court shall immediately
and without further act be superseded by any successor Collateral Agent
appointed by the Loan Parties as provided in this Section 6.17.

 

(b) Any successor Collateral Agent shall be either a Lender or a commercial bank
or trust company organized under the Laws of the United States of America or any
state thereof and having a combined capital and surplus of at least
$500,000,000.

 

(c) Upon the acceptance by a successor Collateral Agent of its appointment as
Collateral Agent hereunder, such successor Collateral Agent shall thereupon
succeed to and become vested with all of the properties, rights, powers, duties,
authority and title of the retiring Collateral Agent in its capacity as such,
without any further act, deed or conveyance; but such predecessor Collateral
Agent shall nevertheless, on the request of any Credit Party, any Loan Party or
the successor Collateral Agent from time to time, execute and deliver
instruments transferring and confirming to such successor all the properties,
rights, powers, duties, authority and title of such predecessor, and shall
deliver all securities and moneys held by it or them to such successor agent or
agents. After any Collateral Agent’s resignation hereunder as Collateral Agent,
the Collateral Agent shall be discharged from its duties under this Agreement
and the Security Documents in its capacity as Collateral Agent, but the
provisions of this Article V shall continue to inure to its benefit as to any
actions taken or omitted by it while it was Collateral Agent under this
Agreement and the Security Documents. If and so long as no successor Collateral
Agent shall have been appointed, then any notice or other communication required
or permitted to be given by the retiring Collateral Agent shall be sufficiently
given if given by the Loan Parties acting jointly and all notices or other
communications required or permitted to be given to the retiring Collateral
Agent shall be given to the Loan Parties.

 

(d) Notwithstanding any other provision of this Agreement or the Security
Documents to the contrary, neither the Collateral Agent nor any of its
directors, officers, employees or agents shall be liable to any Secured Creditor
for any action taken or omitted to be taken by it or them under or in connection
with this Section 6.17.

 

- 27 -



--------------------------------------------------------------------------------

(e) Any corporation into which the Collateral Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Collateral Agent shall be a
party, shall be the successor of the Collateral Agent hereof.

 

6.18 Co-Collateral Agent. If the Collateral Agent shall from time to time deem
it necessary or advisable, for its own protection in the performance of its
duties hereunder or in the interest of the Secured Creditors, the parties hereto
shall (subject to their approval so long as they are not in default under any
Loan Document, such approval not be unreasonably withheld or delayed) execute
and deliver a supplemental agreement and all other instruments and agreements
necessary or advisable, in the reasonable opinion of the Collateral Agent, to
constitute another commercial bank or trust company, or one or more other
Persons approved by the Collateral Agent, to act as co-Collateral Agent or agent
with respect to any part of the Collateral, with such powers of the Collateral
Agent as may be provided in such supplemental agreement, and to vest in such
bank, trust company or Person as such co-Collateral Agent or separate agent, as
the case may be, any properties, rights, powers, privileges and duties of the
Collateral Agent under this Agreement or any Security Document.

 

6.19 Delivery of Documents. On the date hereof the Credit Parties shall deliver
to the Collateral Agent true and complete copies of all material Loan Documents.
The Credit Parties shall, promptly upon the execution thereof, deliver to the
Collateral Agent a true and complete copy of any and all Security Documents and
all material amendments, modifications or supplements to the Loan Documents.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Amendments, Supplements and Waivers. With the prior written consent of each
of the Required Creditors, or as otherwise expressly permitted under the
Security Documents and other Loan Documents, the Collateral Agent and the
applicable Credit Parties may from time to time enter into amendments,
modifications or supplements to this Agreement or any Security Document for the
purpose of amending, adding to, or waiving any provisions of, this Agreement or
any Security Document, releasing any Collateral (except as otherwise set forth
in Section 2.1 hereof), releasing or limiting the obligations of any Credit
Party under any Security Document, or changing in any manner the rights of the
Collateral Agent, any Secured Creditor or any Credit Party hereunder or
thereunder. The Collateral Agent shall enter into such agreements from time to
time as directed by the Loan Parties, and only as so directed; provided, that
the Collateral Agent shall not be required, without its consent, to enter into
any amendment of Article V hereof or any amendment which would materially
enlarge its duties or responsibilities (or lessen the protections afforded to
it) hereunder or under the Security Documents. Any such amendment, modification
or supplement made in accordance with this Section 7.1 shall be binding upon
each Credit Party and each Secured Creditor and their respective successors and
assigns. No amendment, modification or supplement relating hereto or to any
Security Document shall be effective unless in writing manually signed by or on
behalf of the party to be charged therewith (it being understood that any such
amendment, modification or supplement signed by the Collateral Agent shall be
binding upon each Secured Creditor as aforesaid). The Collateral Agent shall
furnish each Loan Party with a fully executed or

 

- 28 -



--------------------------------------------------------------------------------

conformed copy of any such amendment, modification, supplement or waiver
promptly after the effectiveness thereof.

 

7.2 Notices. Except to the extent otherwise expressly permitted hereunder or
thereunder, all notices, requests, demands, directions and other communications
(collectively “notices”) given or made under this Agreement or any Security
Document shall be given in writing (including telexed and facsimile
communications) and shall be sent by first-class mail, nationally-recognized
overnight courier, telex or facsimile transmission (with confirmation in writing
mailed first-class or sent by such an overnight courier) or by personal
delivery. All notices shall be sent to the applicable party at the address
stated on the signature pages hereof or in accordance with the last unrevoked
written direction from such party to the other parties hereto, in all cases with
postage or other charges prepaid. Any such properly given notice to a Secured
Creditor shall be effective when received. Any such properly given notice to a
Credit Party shall be effective upon the earliest to occur of receipt, telephone
confirmation of receipt of telex or facsimile transmission communication, one
Business Day after delivery to a nationally-recognized overnight courier, five
Business Days after deposit in the mail, or when telephoned (to the extent that
notice is permitted by telephone).

 

7.3 No Implied Waiver; Cumulative Remedies. No course of dealing and no delay or
failure of the Collateral Agent or any other Secured Creditor in exercising any
right, power or privilege hereunder or under any Security Document, any Loan
Document, or any other documents or instruments pursuant to or in connection
herewith shall affect any other or future exercise thereof or exercise of any
other right, power or privilege; nor shall any single or partial exercise of any
such right, power or privilege or any abandonment or discontinuance of steps to
enforce such a right, power or privilege preclude any further exercise thereof
or of any other right, power or privilege. The rights and remedies of the
Collateral Agent and each other Secured Creditor under this Agreement, the
Security Documents, the Loan Documents and all other agreements and instruments
pursuant to or in connection herewith or therewith are cumulative and not
exclusive of any rights or remedies which any of them would otherwise have. Any
waiver, permit, consent or approval of any kind or character on the part of the
Collateral Agent of any breach or default under, or term or condition of, this
Agreement or any Security Document shall be in writing and shall be effective
only to the extent specifically set forth in such writing.

 

7.4 Severability. The provisions of this Agreement and of the Security Documents
are intended to be severable. If any provision of this Agreement or any Security
Document shall be held invalid or unenforceable in whole or in part in any
jurisdiction such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof or thereof in any jurisdiction. Where, however,
such invalidity or unenforceability may be waived, it is hereby waived by each
Credit Party to the fullest extent permitted by Law, to the end that this
Agreement and the Security Documents shall be valid and binding agreements
enforceable in accordance with their terms.

 

- 29 -



--------------------------------------------------------------------------------

7.5 Prior Understandings. This Agreement and the Security Documents supersede
all prior understandings and agreements, whether written or oral, among the
parties hereto relating to the transactions provided for herein.

 

7.6 Survival. All representations and warranties of each Credit Party contained
herein or in any Security Document or made in connection herewith or therewith
shall be deemed to have been relied upon by the Collateral Agent and the other
Secured Creditors and shall survive the execution and delivery of this Agreement
and the Security Documents, any knowledge of or investigation by the Collateral
Agent or any other Secured Creditor, and all other events and conditions
whatever. All statements in any financial statement, certificate, document or
instrument from time to time delivered by or on behalf of any Credit Party under
or in connection with this Agreement or any Security Document shall be deemed to
constitute representations and warranties by such Credit Party.

 

7.7 Counterparts. This Agreement and any Security Document may be executed in
any number of counterparts and by the different parties hereto or thereto on
separate counterparts each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.

 

7.8 Termination of Liens. Except as otherwise provided in any Security Document,
upon payment in full of all Secured Obligations (other than indemnification
obligations for which no claim is made), termination of the obligations of each
Lender Creditor to extend credit under the Lender Documents, and expiration of
all letters of credit issued by any Lender Creditor under the Lender Documents
and all Secured Swap Contracts, the Liens created hereby and by the Security
Documents shall terminate. Except as otherwise provided in any Security
Document, upon such termination, the Collateral Agent will, at the expense of
the Credit Parties, redeliver and reassign to the Credit Parties any remaining
Collateral in its possession and take all action necessary to terminate the Lien
of the Collateral Agent in the Collateral.

 

7.9 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto (and the Collateral Agent
Indemnified Parties), and their respective successors and permitted assigns,
except that no Credit Party may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Secured
Creditor and no Secured Creditor may assign or otherwise transfer any of its
rights or obligations hereunder except (a) to the extent such transfer in
accordance with terms of the applicable Loan Document and (b) upon delivery of a
joinder or other agreement, reasonably satisfactory to the Collateral Agent,
evidencing the transferee’s agreement to be bound by the terms and conditions of
this Intercreditor Agreement (and any other attempted assignment or transfer by
any party hereto shall be null and void).

 

7.10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN THE COMMONWEALTH; PROVIDED
THAT THE

 

- 30 -



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH SECURED CREDITOR SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA
SITTING IN THE CITY OF PHILADELPHIA, OR OF THE UNITED STATES FOR THE EASTERN
DISTRICT OF THE COMMONWEALTH, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH
SECURED CREDITOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE CREDIT PARTIES, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH SECURED CREDITOR IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE CREDIT PARTIES, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH SECURED CREDITOR WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

7.11 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 7.11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

7.12 Several Obligations of Controlled-Non Profits. Nothing contained in this
Agreement is intended to modify the limitations on the Obligations of any
Controlled Non-Profit under any Loan Document, as such limitations are more
fully described under Section 14.9(f) of the Credit Agreement and Section 23.1
of the Purchase Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor and
Collateral Agency Agreement as of the date first written above.

 

FLEET NATIONAL BANK

in its capacity as a Lender, as Administrative

Agent and as Collateral Agent

By:

  /s/    Kenneth G. Wood    

Name:

 

Kenneth G. Wood

   

Title:

 

Senior Vice President

 

SOVEREIGN BANK

By:

  /s/    Karl F. Schultz    

Name:

 

Karl F. Schultz

   

Title:

 

Vice President

 

COMMERCE BANK, N.A.

By:

  /s/    Peter L. Davis    

Name:

 

Peter L. Davis

   

Title:

 

Senior Vice President

 

S-1 [Intercreditor Agreement]



--------------------------------------------------------------------------------

SFT I, Inc.

By:

  /s/    Roger M. Cozzi    

Name:

 

Roger M. Cozzi

   

Title:

 

Executive Vice President

 

The Prudential Insurance Company of America

By:

  /s/    Yvonne Guajardo    

Name:

 

Yvonne Guajardo

   

Title:

 

Vice President

 

Prudential Retirement Insurance and

Annuity Company

By:

  Prudential Investment Management,

Inc., as investment manager

By:

  /s/    Yvonne Guajardo    

Name:

 

Yvonne Guajardo

   

Title:

 

Vice President

 

S-2 [Intercreditor Agreement]



--------------------------------------------------------------------------------

STONEMOR GP LLC

By:

  /s/    Paul Waimberg    

Name:

 

Paul Waimberg

   

Title:

 

Vice President

 

STONEMOR PARTNERS L.P.

By:

 

STONEMOR GP LLC

   

its General Partner

By:

  /s/    Paul Waimberg    

Name:

 

Paul Waimberg

   

Title:

 

Vice President

 

STONEMOR OPERATING LLC

By:

  /s/    Paul Waimberg    

Name:

 

Paul Waimberg

   

Title:

 

Vice President

 

S-3 [Intercreditor Agreement]



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park LLC

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bedford County Memorial Park LLC

Bedford County Memorial Park Subsidiary LLC

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park LLC

Birchlawn Burial Park Subsidiary, Inc.

Blue Ridge Memorial Gardens LLC

Blue Ridge Memorial Gardens Subsidiary LLC

Butler County Memorial Park LLC

Butler County Memorial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments LLC

Cemetery Investments Subsidiary, Inc.

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

Chartiers Cemetery LLC

Chartiers Cemetery Subsidiary LLC

Clover Leaf Park Cemetery Association

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Columbia Memorial Park Subsidiary, Inc.

The Corapolis Cemetery Company

The Coraopolis Cemetery Parent LLC

The Coraopolis Cemetery Subsidiary LLC

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia LLC

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Cornerstone Funeral and Cremation Services LLC

 

By:

 

/s/    Paul Waimberg

Name:

 

Paul Waimberg

Title:

 

As Vice President for each of the

   

above-named Credit Parties

 

S-4 [Intercreditor Agreement]



--------------------------------------------------------------------------------

Covenant Acquisition LLC

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park LLC

Glen Haven Memorial Park Subsidiary, Inc.

Green Lawn Memorial Park LLC

Green Lawn Memorial Park Subsidiary LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park LLC

Henry Memorial Park Subsidiary, Inc.

J.V. Walker LLC

J.V. Walker Subsidiary LLC

Juniata Memorial Park LLC

Juniata Memorial Park Subsidiary LLC

KIRIS LLC

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery LLC

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South LLC

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park LLC

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Cemetery Company

Laurelwood Cemetery Parent LLC

Laurelwood Cemetery Subsidiary LLC

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] LLC

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery LLC

Lorraine Park Cemetery Subsidiary, Inc.

Melrose Land LLC

Melrose Land Subsidiary LLC

Modern Park Development LLC

Modern Park Development Subsidiary, Inc.

Morris Cemetery Perpetual Care Company

Mount Lebanon Cemetery LLC

 

By:

  /s/    Paul Waimberg

Name:

    Paul Waimberg

Title:

 

As Vice President for each of the

   

above-named Credit Parties

 

S-5 [Intercreditor Agreement]



--------------------------------------------------------------------------------

Mount Lebanon Cemetery Subsidiary LLC

Mt. Airy Cemetery, Inc.

Mt. Airy Cemetery Parent LLC

Mt. Airy Cemetery Subsidiary LLC

Oak Hill Cemetery LLC

Oak Hill Cemetery Subsidiary, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland LLC

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Pennsylvania LLC

Osiris Holding of Pennsylvania Subsidiary LLC

Osiris Holding of Rhode Island LLC

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

The Prospect Cemetery LLC

The Prospect Cemetery Subsidiary LLC

Prospect Hill Cemetery LLC

Prospect Hill Cemetery Subsidiary LLC

PVD Acquisitions LLC

PVD Acquisitions Subsidiary, Inc.

Riverside Cemetery LLC

Riverside Cemetery Subsidiary LLC

Riverview Memorial Gardens LLC

Riverview Memorial Gardens Subsidiary LLC

Rockbridge Memorial Gardens LLC

Rockbridge Memorial Gardens Subsidiary Company

Rolling Green Memorial Park LLC

Rolling Green Memorial Park Subsidiary LLC

Rose Lawn Cemeteries LLC

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development LLC

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery LLC

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park LLC

Shenandoah Memorial Park Subsidiary, Inc.

 

By:

 

/s/    Paul Waimberg

Name:

 

Paul Waimberg

Title:

 

As Vice President for each of the

   

above-named Credit Parties

 

S-6 [Intercreditor Agreement]



--------------------------------------------------------------------------------

Southern Memorial Sales LLC

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens LLC

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales LLC

Star City Memorial Sales Subsidiary, Inc.

Stitham LLC

Stitham Subsidiary, Incorporated

Sunset Memorial Gardens LLC

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park LLC

Sunset Memorial Park Subsidiary, Inc.

Temple Hill LLC

Temple Hill Subsidiary Corporation

Tioga County Memorial Gardens LLC

Tioga County Memorial Gardens Subsidiary LLC

Tri-County Memorial Gardens LLC

Tri-County Memorial Gardens Subsidiary LLC

Twin Hills Memorial Park and Mausoleum LLC

Twin Hills Memorial Park and Mausoleum Subsidiary LLC

The Valhalla Cemetery Company LLC

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service LLC

Virginia Memorial Service Subsidiary Corporation

WNCI LLC

W N C Subsidiary, Inc.

Westminster Cemetery LLC

Westminster Cemetery Subsidiary LLC

Wicomico Memorial Parks LLC

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

Woodlawn Memorial Gardens LLC

Woodlawn Memorial Gardens Subsidiary LLC

Woodlawn Memorial Park Association

Woodlawn Memorial Park Parent LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:

 

/s/    Paul Waimberg

Name:

 

Paul Waimberg

Title:

 

As Vice President for each of the

   

above-named Credit Parties

 

S-7 [Intercreditor Agreement]